Citation Nr: 1110154	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  06-18 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for hallux valgus and hyperkeratosis to the right foot, status post bunionectomy.  

2.  Whether new and material evidence has been submitted in order to reopen a claim for entitlement to service connection for a stomach disorder.  

3.  Whether new and material evidence has been submitted in order to reopen a claim for entitlement to service connection for seborrheic dermatitis, to include as secondary to service in the Southwest Asia theater of operations.

4.  Entitlement to service connection for headaches. 

5.  Entitlement to service connection for sinusitis and rhinitis. 

6.  Entitlement to service connection for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD) and depression.  

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for seborrheic dermatitis, to include as secondary to service in the Southwest Asia theater of operations.  

9.  Entitlement to service connection for a respiratory disorder, diagnosed as chronic obstructive pulmonary disease (COPD) and asthma, to include as secondary to service in the Southwest Asia theater of operations and to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1971 and from August 1990 to June 1991.  

This matter is on appeal from decisions in June 2005 and December 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

As an initial matter, as was properly noted by the Veteran's representative in its appellate brief, the issue of entitlement to service connection for hallux valgus and calluses of the left foot was improperly addressed in the September 2010 supplemental statement of the case.  Specifically, in January 2009, the RO granted service connection for this disorder with a 10 percent disability rating.  The grant of service connection constitutes a full grant of the benefit sought and, without the submission of a timely notice of disagreement as to either the effective date or the associated disability rating, this issue is no longer on appeal.  Therefore, it is not considered in this decision.  

The issue of entitlement to service connection for tinea pedis been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a respiratory disorder, diagnosed as COPD and asthma, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right foot disorder, characterized as calluses and hallux valgus, has been characterized by pain while standing and walking, as well as swelling and stiffness; multiple hyperkeratoses or a hyperkeratosis greater than 12 square inches in size has not been shown.   

2.  In a March 1972 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a stomach disorder; this decision became final when the period allowed for an appeal expired.

3.  In a January 1994 rating decision, the RO denied the Veteran's claim for entitlement to service connection for seborrheic dermatitis; this decision became final when the period allowed for an appeal expired.

4.  The additional evidence received since the March 1972 RO decision is not new and material and does not raise a reasonable possibility of substantiating the claims for service connection for a stomach disorder, however, received since the January 1994 RO decision not new and material and raises a reasonable possibility of substantiating the claim for service connection for a seborrheic dermatitis.  

5.  Headaches, sinusitis and rhinitis were not present during Veteran's first period of active duty or for many years thereafter and are unrelated to service.  

6.  Clear and unmistakable evidence indicates that the Veteran's rhinitis, sinusitis and headaches existed prior to his second period of active duty service and was not aggravated by such service.  

7.  PTSD, seborrheic dermatitis and bilateral hearing loss are currently shown and are related to active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent rating for hallux valgus and hyperkeratosis to the right foot, status post bunionectomy have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5280, 7801, 7804 (2010).

2.  New and material evidence not having been submitted, the requirements to reopen a claim for entitlement to service connection for a stomach disorder have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159 (2010).

3.  New and material evidence having been submitted, the requirements to reopen a claim for entitlement to service connection for a seborrheic dermatitis have been met, and the claim is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159 (2010).



4.  Sinusitis and rhinitis are not attributable to active duty service, nor were they aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

5.  Headaches are not attributable to active duty service, nor were they aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

6.  An acquired psychiatric disorder, diagnosed as PTSD and depression is attributable to active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).
  
7.  Bilateral hearing loss is currently shown and is attributable to active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).

8.  Seborrheic dermatitis is currently shown and is attributable to active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in February and April 2004, January 2005 and February 2006 that collectively addressed all notice elements and were sent prior to the initial RO decisions in these matters.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the notice letter provided to the Veteran in June 2006 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  

With regard to Dingess requirements, this duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the Dingess notice requirement was satisfied subsequent to the initial RO decision by way of a letter sent to the Veteran in February 2009 that fully addressed all four notice elements.  The letter provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  

Therefore, he was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, the service connection claims were readjudicated, and a supplemental statement of the case was issued in September 2010.  Consequently, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The Veteran also submitted his own private treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

He was also afforded a VA examination in October 2007 to determine the nature and extent of his current right foot disability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons explained below, the Board finds that this examination is adequate for evaluation purposes.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected right foot disability since the most recent VA examination, and the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.

Next, the Board acknowledges that a VA medical opinion was not obtained to determine the nature and etiology of the Veteran's sinusitis, rhinitis or headache disorders.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In deciding whether to remand the issue for a medical nexus opinion, the Board notes that the Federal Circuit, in a recent decision, upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran, in which case an examination may not be required).

In this case, the competent evidence does not indicate the presence of any of these disorders during either period of active duty service and, for the reasons explained below, the Board does not find the Veteran's assertions credible.  Therefore, the Board finds that a remand for a VA opinion would not be beneficial in the adjudication of this issue to the extent that it was denied, and is thus not required in this case.

Regarding applications to reopen previously denied claims, a specific VA medical opinion or examination is not needed to consider whether the Veteran has submitted new and material evidence but, rather, the Board has reviewed all the evidence submitted to the claims file since the last final denial.  Therefore, as relevant here, a remand for a VA examination and opinion is not warranted for the Veteran's stomach disorder.  See 38 C.F.R. § 3.159(c)(4)(iii) (2010).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, regarding the Veteran's claims for entitlement to service connection for PTSD, seborrheic dermatitis and bilateral hearing loss, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Entitlement to an Increased Rating for a Right Foot Disability

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).

The Court of Appeals for Veterans Claims (CAVC) has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the CAVC in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2010).

Finally, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, while the Veteran has been service connected for a right foot disorder since 1971, it was not at a compensable rating until a January 1985 rating decision, where the RO increased his disability rating to 10 percent under 38 C.F.R. § 4.118, DC 7819 (addressing benign skin neoplasms).  

This 10 percent rating remained in effect when the Veteran filed a claim for an increased rating in March 2004, which was denied by the RO in June 2005.  However, during the course of the appeal, he underwent a bunionectomy, for which he was granted a total disability rating for convalescence from October 23, 2006 to February 1, 2007.  Since that time, his disability rating was returned to 10 percent, although it was now based on both DC 7819 and 38 C.F.R. § 4.71a, DC 5280 (addressing severity of unilateral hallux valgus).  Therefore, the Veteran's rating will be considered under both diagnostic codes.  Moreover, only the periods from prior to October 23, 2006 and since February 1, 2007 need to be reviewed.  

Here, both before October 23, 2006 and since February 1, 2007, the Veteran has been rated at 10 percent for his right foot disability.  It is additionally noted that this is the maximum schedular disability rating allowable under DC 5280.  Therefore, a rating in excess of 10 percent is for consideration only under DC 7819.  Under this diagnostic code, benign skin neoplasms are to be rated under disfigurement of the head, face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or impairment of function.  

Thus, in order to warrant a rating in excess of 10 percent, the evidence must show:
* scars, not of the head, face, or neck, that are deep and nonlinear with an area at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.)(20 percent under DC 7801); or
* Three or four scars that are unstable or painful (20 percent under DC 7804); 


The Board notes that the criteria for evaluating scars, under 38 C.F.R. § 4.118, Diagnostic Codes 7800 through Diagnostic Code 7805, were revised effective October 23, 2008.  They were specifically limited to claims filed on or after October 23, 2008.  Here, the Veteran's claim (from which the initial rating action stems) for service connection was received prior to that date.  Accordingly, the revised schedular rating criteria are not applicable in this case and those in effect prior to October 23, 2008, must be applied.

Scars may also be rated based on the functional limitations caused by these scars under DC 7805.  There is also no rating code available that addresses limitation of motion of the toes.  See 38 C.F.R. § 4.71a, DCs 5276-5284.  Where a particular disability for which the Veteran has been service-connected is not listed, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical area and symptomatology are closely analogous.  38 C.F.R. § 4.20.  However, the most appropriate Diagnostic Code, DC 5280, does not allow a rating in excess of the 10 percent rating he currently has.  Therefore, no increased rating is for application on this basis.  

For the periods both before October 23, 2006 and since February 1, 2007, a rating in excess of 10 percent is not warranted.  The Veteran's treatment records indicate that he has had long-standing callouses on his right foot, most typically characterized (as it was in May 2006, for example) as a hyperkeratosis on the second metatarsal.  The evidence does not indicate that the corrective surgery he underwent in October 2006 corrected this condition.  Specifically, in January 2009, a hyperkeratosis was still observed.  

Moreover, at his VA examination in October 2007, the Veteran complained of pain when standing and walking.  He also exhibited symptoms of swelling and stiffness.  However, when he was evaluated in June 2009, even though callouses were observed, he had no acute complaints.  

Regardless of these symptoms, a rating in excess of 10 percent is not warranted based on the schedular criteria.  First, while the medical evidence does not provide a precise size of the hyperkeratosis, the evidence does not suggest or indicate that it is greater than 12 square inches (which would constitute most of his foot sole).  Therefore, an increased rating is not warranted on this basis. 

Additionally, the evidence does not indicate that there are multiple hyperkeratoses on his right foot.  Thus, as three or four hyperkeratoses are not indicated, an increased rating is not warranted on this basis.  Therefore, a rating in excess of 10 percent is not warranted on a schedular basis. 

The Board has also considered a functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, as was noted above, a rating in excess of 10 percent based on the functional restrictions caused by his hyperkeratosis is not for application.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997) (if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable).

With regard to this claim, the Board has also considered the Veteran's statements that his disability is worse than the 10 percent rating he received prior to October 23, 2006 and since February 1, 2007.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of a foot disorder according to the appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's right foot disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court of Appeals for Veteran's Claims has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.

If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Veteran's calluses were applied to the applicable rating criteria, general counsel opinions, and case law.  Moreover, application of the relevant laws and regulations were afforded to the Veteran through the assignment of a separate rating for his right foot disability under 38 U.S.C.A. § 1114(k).  

Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's right foot disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Among the issues on appeal, the Veteran's claims for entitlement to service connection for a stomach disorder and for seborrheic dermatitis have been previously denied by the RO.  Specifically, in a rating decision sent to the Veteran in March 1972, his claim for a stomach disorder was denied on the basis that a current chronic stomach disorder was not shown.  Next, in January 1994, the RO denied a claim for entitlement to service connection for seborrheic dermatitis on the basis that there was no indication of a skin disorder while on active duty.  He did not appeal either of these RO decisions, and they became final in March 1973 and January 1995, respectively.

As an initial matter, the Board determines that the Veteran's claim for seborrheic dermatitis should be reopened.  As was noted above, his claim was denied on the basis that this disorder was not shown while on active duty.  However, since the last final denial of this claim, he was seen at a dermatology consultation in November 2008, where he continued to assert that these symptoms began while serving in Southwest Asia.  There, the physician diagnosed non-specific dermatitis that was "probably related to Gulf War Illness."  

This evidence is new, in that it was not previously considered by the RO prior to the last final denial.  Moreover, the Board finds that this evidence is material to an unestablished fact necessary to support the Veteran's claim.  Namely, it is competent evidence supporting a link between a current disorder and active duty service.  Therefore, this claim is reopened.  

Regarding the Veteran's stomach disorder claim, however, the evidence submitted since the last final denial does not constitute new and material evidence.  In this case, the evidence submitted at the time of the last final denial in March 1972 is comprised of the Veteran's service treatment records and a VA examination from March 1972, which did not reveal any chronic stomach disorders.  

Since the claim became final, the evidence includes additional service treatment records beginning in November 1975 through April 1991, which includes inactive service in the Army Reserve as well as his active duty service from August 1990 to June 1991.  VA treatment records from March to August 1973 and from 1993 through May 2010 have also been incorporated in the record, and the Veteran has submitted private treatment records from June 2010.  Moreover, he has undergone a number of VA examinations, to include in November and December 1999, July 2004, November 2006, October 2007, March 2009 and May 2010.  

However, while this evidence is all new since the last final denial of the claim, none of it is material to an unestablished fact necessary to support service connection.  Namely, none of the new evidence indicates the existence of a chronic stomach disorder.  

Specifically, while there are occasions in these records where stomach-related complaints and symptoms were noted, no actual chronic disorder was observed.  For example, in May 1985, the Veteran complained of upper abdominal pain for the past 3-4 weeks.  This was associated with nausea, but there was no disorder diagnosed at that time.  Moreover, an upper gastrointestinal series inspection in July 1985 was normal.  

On other occasions, some records note a history of stomach disorders, but these disorders are not corroborated by actual diagnoses.  Specifically, in June 1985, a history of stomach ulcers was noted.  However, nowhere in the treatment records does the evidence indicate that he ever had such a diagnosis.  Similarly, at an Army Reserve physical examination in April 1986, a history of a "nervous stomach" was observed.  However, there was no diagnosed chronic disorder.  Finally, it should be noted that when he completed his second period of active duty, he denied stomach symptoms in an April 1991 report.  

None of the remaining treatment records note stomach disorder symptomatology.  Moreover, while the above treatment notes indicate occasional symptoms related to the Veteran's stomach, none of these treatment notes indicated that he had a chronic disorder.  Moreover, gastrointestinal inspections did not discover any stomach pathology.  Therefore, while these treatment records are new in that they were not considered before the last final denial of the claim, they are nonetheless not material, as they do not indicate the presence of a current disorder, which was the basis for denial of the original claim.  

Finally, the new evidence includes additional statements about the Veteran's condition.  Specifically, the Veteran stated at his hearing at the RO that he has experienced stomach pain since his original period of active duty from 1969 to 1971.  However, even if the statements disclosed new information, such assertions would not be sufficient to reopen the claim, as a lay person is not competent to offer an opinion that requires medical expertise, and consequently the statements do not constitute new and material evidence to reopen the claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that lay assertions of medical causation cannot serve as a predicate to reopen a previously denied claim).

Consequently, in this case, the Board finds that none of the current evidence submitted by the Veteran since the final rating decision is new and material under 38 C.F.R. § 3.156(a).  Thus, his application to reopen a claim related to a stomach disorder must be denied.   

In reaching this decision, the Board has considered whether the Veteran's claim for service connection for a stomach disorder should be considered on a de novo basis as per 38 C.F.R. § 3.156(c).  The Board acknowledges that the "new" evidence received in the Veteran's petition to reopen his claim includes service treatment records from his second period of active service.  38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include service records that are related to a claimed in-service event.  However, the regulation goes on to state that these special conditions do not apply to records that VA could not have obtained when it decided the claim because they did not exist or because the claimant failed to provide sufficient information for VA to identify and obtain the records.  In short, application of 38 C.F.R. § 3.156(c) in the present appeal would be without legal merit.

Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

With respect to the issues of pre-existing disorder and aggravation, the Board notes that a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrated that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that a disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) (detailing legislative history relating to presumption of soundness and the possibility that the omission of the relevant language from 38 C.F.R. § 3.304(b) was unintentional and that 38 C.F.R. § 3.304(b) should be construed as consistent with the VA's pre-February 1961 regulations).  

Specifically, VAOPGCPREC 3-2003 held that the claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  It was determined that the provisions of 38 C.F.R. § 3.304(b) are inconsistent with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the presumption of sound condition may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service.  It was concluded that 38 C.F.R. § 3.304(b) was invalid and should not be followed.  

Regarding the provisions of 38 C.F.R. § 3.306(b), providing that aggravation may not be conceded unless the pre-existing condition increased in severity during service, it was determined that this properly implements 38 U.S.C.A. § 1153, which provides that a pre-existing injury or disease will be presumed to have been aggravated in service in cases where there was an increase in disability during service.  

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progression of the condition.  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2008).  VA bears the burden to rebut the presumption of aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  

Additionally, temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).


Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

In this case, the claims to be considered are entitlement to service connection for headaches, sinusitis, rhinitis, bilateral hearing loss, seborrheic dermatitis and an acquired psychiatric disorder.  As is explained below, service-connection for headaches, sinusitis and rhinitis are denied.  However, service connection for bilateral hearing loss, seborrheic dermatitis and an acquired psychiatric disorder should be granted.  The reasons and bases for these decisions are explained below.  

Headaches, Sinusitis and Rhinitis

First, regarding the Veteran's headaches, sinusitis and rhinitis, the evidence indicates that they are interrelated, and should be considered collectively.  In this case, the Veteran's service treatment records from his first period of active duty from 1969 to 1971 reflect no complaints of, treatment for, or a diagnosis related to headaches, sinusitis or rhinitis while on active duty.  At the time of discharge from both periods of active duty, none of these disorders were noted in service.  Therefore, sinusitis, rhinitis and headaches were not noted during the first period of active duty service.  

Next, post-service evidence does not reflect symptoms of sinusitis, rhinitis or headaches for many years after service discharge.  Specifically, the first indication of any of these disorders was not until an Army Reserve physical examination in November 1975 (which was not related to any period of active duty), where he experienced symptoms such as sinusitis and hay fever.  However, the multi-year gap between discharge from his first period of active duty service in 1971, and his first complaints of sinusitis and rhinitis in 1975 (approximately a four year gap).  Therefore, a continuity of symptoms is not shown after the first period of active duty service, based on the competent evidence.  

In fact, the Veteran has not asserted that he has experienced symptoms since that time.  He has instead stated that these symptoms were resulting from his second period of active duty.  Of additional note, although he filed a claim for service connection for other disorders, he did not mention any symptoms related to rhinitis, sinusitis and headaches.  Therefore, continuity has not here been established, either through the competent evidence or through his statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the competent evidence does not attribute the Veteran's sinusitis, rhinitis or headaches to his first period of active duty, nor has any treating physician opined that such a relationship exists.  Therefore, the competent evidence also does not relate his sinusitis, rhinitis or headaches to active duty.  

As was mentioned above, the first indications of sinusitis, rhinitis or related headaches was not until 1975, which was after his first period of active duty service, but before his second period of service, which took place from 1990 to 1991.  This is relevant in view of the fact that there is no indication that sinusitis, rhinitis or headaches were noted upon his return to active duty in 1990.  As such, he should normally be presumed to have been in sound condition prior to his mobilization. 

Nevertheless, the Board has determined that the complaints of allergies, to include sinusitis and hay fever, in November 1975 constitute clear evidence that his sinusitis, rhinitis and headaches predated his second period of active duty.  Accordingly the presumption that he was in sound condition when he reentered active duty is rebutted.  

Next, the Board also concludes that there is clear and unmistakable evidence showing that these disorders were not aggravated by active duty.  Specifically, at his redeployment physical in April 1991, he denied experiencing ear, nose or throat trouble, nor was any disorder noted upon examination.  Moreover, in a second evaluation form from May 1991 (shortly before his return from the Persian Gulf theater of operations), he denied having any cough or sinus infection.  Therefore, the competent evidence indicates that the Veteran's preexisting headaches, sinusitis or rhinitis were not aggravated by active duty.  To the contrary, there were no indications of these disorders on active duty at all.   

The Board has also considered the statements made by the Veteran relating his sinusitis, rhinitis and headaches to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

However, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is certainly competent to provide testimony regarding the etiology of his sinusitis, rhinitis or headaches, as they are relatively simple diagnoses characterized by identifiable symptoms.  Cf. Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Therefore, he is competent to make these particular medical conclusions.  


However, although the Veteran is competent to make such assertions, the Board finds that they are nonetheless not credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Here, while the Veteran states that his headaches, sinusitis and rhinitis had their onset during his service in Southwest Asia or are directly related thereto, his medical records reflect that he complained of these disorders as early as 1975.  Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  He also made no mention of having problems with headaches, sinusitis and/or rhinitis on his redeployment physical in April 1991.  The clear contradictions cause the Board to seriously question his veracity.  Therefore, while he is competent to testify about disorders such as sinusitis, rhinitis and headaches, the Board determines that his statements as to both onset and continuity of symptomatology are nonetheless not credible.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for sinusitis, rhinitis and headaches, and there is no doubt to be otherwise resolved.  As such, these appeals are denied.

Acquired Psychiatric Disorder

With respect to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, the Board determines that this claim should be granted.  Here, he has complained of symptoms for depression since at least 1982.  However, his primary complaint is that he has experienced lingering psychiatric symptomatology since his experiences in the Persian Gulf War.  

The most relevant evidence in this case is two psychiatric treatment notes in April and May 2004 and a VA psychiatric examination that he underwent in July 2004 that diagnosed him with PTSD.  Specifically, in the December 1999 examination, the Veteran complained of difficulty concentrating, with more nightmares and flashbacks related to the Persian Gulf War.  As a result of his symptoms, he was diagnosed with PTSD.    

Next, at his VA examination in July 2004, the Veteran described the stressors he encountered while in Saudi Arabia and Kuwait.  He specifically described being in locations where he, on at least a couple of occasions, was targeted by Iraqi scud missiles, although he did acknowledge that they had been intercepted, and he was never injured in these attacks.  He also recalled a number of occasions where there was the threat of incoming missiles, where he would have to enter a bunker and stay there for hours.  He described being always afraid for his life, due to such potential attacks.  Based on these stressors, the VA examiner diagnosed him with PTSD.

The Veteran's claim was denied by the RO on the basis that these stressors could not be verified.  However, the Board notes that the provisions relating to the establishment of service connection for PTSD, found at 38 C.F.R. § 3.304(f), were amended, effective July 13, 2008.  See 75 Fed. Reg. 39,843- 39,852 (Jul. 13, 2010) and 75 Fed. Reg. 41,092 (Jul. 15, 2010) (effectuating a correction to the July 13, 2010 Federal Register). 

As set forth in the Federal Register, the revised provisions of 38 C.F.R. § 3.304(f) were made effective July 13, 2010, and apply to any claim that "[w]as appealed to the Board before July 13, 2010 but has not been decided by the Board as of that date."  Id.  Because the Veteran's claim was pending before the Board on July 13, 2010, but had not yet been decided at that juncture, the amended provisions of 38 C.F.R. § 3.304(f) are for consideration in this case.

This recent regulatory change has eliminated the requirement for corroboration of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  It is necessary that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3)(2010).

Here, with respect to the Veteran's allegations, this regulatory change is applicable to his alleged stressors related to his fear pertaining to Scud missile attacks while he was stationed in Saudi Arabia, because these incidents relate to "fear of hostile military or terrorist activity."  The Veteran's DD-214 in fact confirms that he served in Southwest Asia from September 1990 to May 1991 in support of Operation Desert Shield/Desert Storm.  As noted above, the July 2004 VA examination confirms a diagnosis of PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, which the examiner appears to have attributed to his service in the Gulf War.  

Additionally, the Board has made a credibility determination that the Veteran's claimed stressors, related to his fear of hostile military or terrorist activity, are consistent with the places, types, and circumstances of his service.  For purposes of 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

As noted above, the Veteran's DD-214 and personnel records confirm that he was in an area that was sometimes targeted by Scud missiles.  Moreover, his claimed stressors of being in fear of Scud missile attacks appear consistent with the places, types, and circumstances of his service.  Additionally, his statements regarding his in-service stressors have been largely consistent throughout the course of the claim.  Given the totality of the evidence, the Board finds that the evidence favors a finding that the Veteran's claimed stressors occurred.

Therefore, as the Board finds the Veteran's statements relate to his fear of hostile military or terrorist activity while on active duty and, given that a VA contracted psychologist has essentially confirmed that the Veteran's recurring nightmares of Scud missile attacks are sufficient to support a diagnosis of PTSD, the Board finds that the doctrine of reasonable doubt supports a grant of service connection for PTSD.

Seborrheic Dermatitis

Next, the Veteran has claimed entitlement to a skin disorder that has been diagnosed as seborrheic dermatitis.  Specifically, the Veteran has asserted that he began to experience skin problems while he was deployed in the Persian Gulf theater of operations in 1990 to 1991.  

However, he denied any skin disorders at physical examinations in April and May 1991, shortly before his release from active duty.  In fact, he did not receive treatment for this disorder until approximately March 1993, where he complained of a rash on his left forehead, which he claimed began after returning from active duty.  

Additionally, the Veteran's skin disorder was observed again only at a VA examination in November 1999 and at an evaluation in March 2004.  However, the Board concludes that service connection is warranted primarily on the basis of a dermatology consultation in November 2008.  There, the dermatologist observed "vague dyschromic eczematous patches" on the Veteran's neck.  Based on these observations, the dermatologist diagnosed nonspecific dermatitis that was "probably related to Gulf War Illness."  

It is true that the dermatologist's opinion appears based primarily on the Veteran's recitation of his own medical history, and the Board is not obligated to accept medical opinions based on the Veteran's recollections.  See Godfrey v. Brown, 8 Vet. App. 113 (1995).  However, reliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  

In this case, as was discussed above, the Veteran is not a medical expert and is not competent to diagnose his own medical disorders.  See Jandreau v. Nicholson, 492 F.3d at 1377.  However, he is competent to report a history of symptoms and, if these symptoms are diagnosed as a medically identified disorder at some later point, then that diagnosis may be associated with his symptoms when they were first observed.  Id.  Here, there is no indication that the Veteran's statements are not credible in this regard.  Accordingly, there is no reason to reject the dermatologist's conclusion that the Veteran's dermatitis is associated with his service in the Persian Gulf theater of operations.  As importantly, there is no evidence in the record that contradicts the dermatologist's opinion.  

To be clear, while the dermatologist used the term "Gulf War Illness," service connection under 38 C.F.R. § 3.317(a)(1) (2010) is not for application.  Under that regulation, service connection may also be established for a veteran of the Persian Gulf War who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more no later than December 31, 2011. 

While the Veteran is a "Persian Gulf veteran," seborrheic dermatitis is not "qualifying chronic disability," which is instead defined as: (A) an undiagnosed illness; (B) the following medically unexplained chronic multi symptom illnesses: chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary of VA determines is a medically unexplained chronic multi-symptom illness; and (C) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection. 38 U.S.C.A. § 1117(a)(2) (West 2002); 38 C.F.R. § 3.317(a)(2)(i) (2010).

Instead, the Board simply interprets the dermatologist's statement as an opinion that the Veteran's dermatitis had its origin while on his second period of active duty.  In view of the lack of any competent evidence that is against this conclusion, the evidence of record is in the Veteran's favor.  Accordingly, service connection should be granted.  

Bilateral Hearing Loss

Regarding the Veteran's assertions that his bilateral hearing loss is attributable to active duty, 38 C.F.R. § 3.385 defines impaired hearing as a disability for VA purposes when the hearing thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.

In this case, the evidence indicates that the Veteran underwent a VA examination in July 2004 that specifically addressed this issue.  At an associated audiogram, the highest tonal thresholds recorded were only 30 dB at 3000 and 4000 Hz in the right ear and 30 dB at only 3000 Hz in the left ear.  As such, he did not have impaired hearing for VA purposes at the time of that examination. 

However, even though the Veteran did not exhibit impaired hearing for VA purposes at that July 2004 examination, the examiner did nonetheless diagnose mild hearing loss in both ears.  Moreover, the examiner opined that it was at least as likely as not that the Veteran's hearing loss was attributable to active duty.  In providing this opinion, the examiner reflected that the Veteran had a history of in-service noise exposure, no post-service noise exposure, and some mild hearing loss observed at the time of his separation from active duty.  

The RO properly denied this claim in July 2004 on the basis that a current hearing disorder was not shown.  However, the Veteran has undergone subsequent audiological evaluations since then, where his tonal thresholds indicated impaired hearing under 38 C.F.R. § 3.385.  Specifically, in evaluations in November 2006, March 2009 and July 2009, and most notably at a VA examination in May 2010, he repeatedly exhibited tonal thresholds of 50 dB or greater at 4000 Hz in both ears.  

Even though the evidence indicated that the Veteran now met the requirements for 38 C.F.R. § 3.385, decisions by the RO in January 2009 or September 2010 fail to address this change.  However, a remand for RO review of this evidence is unnecessary, as the Board concludes that service connection should be granted.  Specifically, the Veteran now has evidence of in-service hearing loss, a current disability, and evidence of a relationship between his current disability and active duty.  See Shedden, 381 F.3d at 1166 -67.  

Finally, the evidence suggests that the Veteran's hearing loss has worsened since his VA examination in July 2004 and this additional hearing loss can be presumed not to be due to active duty.  However, even though the Veteran met the requirements of 38 C.F.R. § 3.385 over two years after his most recent VA examination, this does not undermine the examiner's opinion.  Instead, the Board construes the examiner's opinion to mean that the Veteran's hearing had become worse than it would have been had it deteriorated due to the natural progress of the disorder.  In other words, if not for his military service, his hearing loss might never have progressed to the point where it met the requirements of 38 C.F.R. § 3.385.

Therefore, in view of the Veteran's current hearing loss disorder, in conjunction with the VA examiner's July 2004 opinion that at least some of this hearing loss is due to active duty service, service connection for bilateral hearing loss should be granted.  


ORDER

A rating in excess of 10 percent for hallux valgus and hyperkeratosis to the right foot, status post bunionectomy, is denied 

New and material evidence having not been submitted, the application to reopen a claim for entitlement to service connection for a stomach disorder is denied.  


New and material evidence having been submitted, the application to reopen a claim for entitlement to service connection for seborrheic dermatitis, to include as secondary to service in the Southwest Asia theater of operations is granted and the claim is reopened.

Service connection for an acquired psychiatric disorder, diagnosed as PTSD and depression, is granted.  

Service connection for headaches is denied.

Service connection for sinusitis and rhinitis is denied.

Service connection for bilateral hearing loss is granted.

Service connection for seborrheic dermatitis, to include as secondary to service in the Southwest Asia theater of operations, is granted.


REMAND

Regarding the Veteran's claim for a respiratory disorder, the Board determines that additional development is necessary prior to the adjudication of this claim.  Here, a May 2009 treatment report indicates that he has experienced chronic breathing problems for many years, and specifically has a history of COPD and asthma.  

The Veteran has attributed these respiratory difficulties to asbestos exposure, as well as well as to his service in the Persian Gulf theater of operations.  However, 
the evidence indicates that his respiratory disorders have been much more long-standing than he has on some occasions indicated.  Specifically, calcifications were observed in both lung fields in November 1970 and radiographic imaging in March 1972 indicated the presence of a healed inactive right lower lobe Gohn's complex, although no acute pulmonary disease was noted.  

Since his release from his second period of active duty in 1991, the Veteran has continued to exhibit respiratory pathology.  Specifically, in June 1993, a pulmonary functioning test (PFT) indicated mild restrictive disease, and a chest X-ray in January 1996 indicated minor respiratory abnormalities.  Additionally, radiographic imaging in February 2004 indicated calcified granulomas in the mediastinal and hilar regions of the lungs.  

The Board notes that, in determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Although the RO has denied this claim, it has done so without the benefit of a medical opinion as to whether his current disorder is related to his active duty service, which the Board concludes is necessary prior to review of this claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's treatment records from the VA Medical Center in Montgomery, Alabama, since May 2010.  If the Veteran has undergone any recent private treatment for his respiratory disorder, the RO should also attempt to acquire these records after obtaining the Veteran's permission to do so.  A record of any negative development should be included in the claims file.

2.  Afford the Veteran an appropriate VA examination to determine the nature, extent, onset and etiology of any respiratory disorder found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.

The examiner should express an opinion as to whether it is at least as likely as not (i.e., a 50% possibility or greater) that any current respiratory disorder had its onset in, or is otherwise etiologically related to active service, to include as due to service in the Persian Gulf theater of operations or as due to exposure to asbestos.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of this disorder, and the continuity of symptomatology.  All findings and conclusions should be set forth in a legible report and any opinions should be accompanied by a rationale.

If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale.

3.  After completion of the foregoing, readjudicate the claim on appeal.  If the benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


